      Case 4:20-cv-00246-WS-MAF Document 33 Filed 11/13/20 Page 1 of 2



                                                                           Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



JOHN J. DANIELS,

      Plaintiff,

v.                                                           4:20cv246–WS/MAF

STEVEN S. CLOUD, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 24) docketed September 30, 2020. The magistrate judge recommends that the

plaintiff’s motion for a preliminary injunction and temporary restraining order

(ECF No. 22) be denied. The plaintiff has filed no objections to the magistrate

judge's report and recommendation.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted. As did the magistrate judge, this court finds

that the plaintiff has not established an adequate basis for granting injunctive relief.
      Case 4:20-cv-00246-WS-MAF Document 33 Filed 11/13/20 Page 2 of 2




                                                                          Page 2 of 2

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 24) is

adopted and incorporated by reference in this order of the court.

      2. The plaintiff’s motion for a preliminary injunction and temporary

restraining order (ECF No. 22) is DENIED.

      3. The case shall be remanded to the magistrate judge for further

proceedings.

      DONE AND ORDERED this            13th     day of    November        , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
